Exhibit 10.1

 

LOGO [g906912im1.jpg]

June 19, 2020

Mr. Lawrence J. Burian

Madison Square Garden Sports Corp.

Two Pennsylvania Plaza

New York, New York 10121

Dear Lawrence:

Reference is made to your Employment Agreement, dated as of September 6, 2018
(the “Employment Agreement”) with Madison Square Garden Sports Corp. (formerly
The Madison Square Garden Company, the “Company”). Capitalized terms not defined
in this letter have the meaning set forth in the Employment Agreement.

As a condition to a termination of your employment for “Good Reason”, Section 10
of the Employment Agreement requires that you voluntarily terminate your
employment with the Company within 90 days following the happening of any action
that constitutes Good Reason. Accordingly, the Employment Agreement would
require your voluntary termination of employment within 90 days after April 17,
2020, in the event that you determine to exercise a Good Reason termination as a
result of the changes to your employment which arose at the time of the spinoff
by the Company of Madison Square Garden Entertainment Corp. (the
“Distribution”). Solely for purposes of any such exercise of your rights arising
at the time of the Distribution (a termination in connection with such exercise,
a “Spin Termination”), the Company hereby agrees to extend the date by which you
may terminate your employment for Good Reason to September 16, 2020 (i.e., you
must provide written notice to the Company on or before September 1, 2020 that
you do not consent to the Company’s actions and intend to terminate your
employment for “Good Reason”, 15 days prior to the deadline), provided that such
date may be further extended by if mutually agreed by the parties. For the
avoidance of doubt, nothing in this letter (i) waives your obligation, if you
determine to exercise a Good Reason termination, to provide the written notice
described above in the form required by the Employment Agreement, or (ii) waives
the Company’s right to correct any such action as provided in the Employment
Agreement (if such action can be corrected).

You agree that, as consideration for the extension of date of a Spin Termination
in Section 10 of the Employment contemplated by this letter, any ordinary course
long-term incentive awards (i.e., not any one-time equity award granted in lieu
of cash compensation) granted to you by the Company after the date of this
letter will not be eligible to vest pursuant to Sections 6(c), 6(d) and 6(e) of
the Employment Agreement solely in connection with a Spin Termination, unless
the Company otherwise determines.

Furthermore, reference is made to that certain letter agreement, dated on or
around the date hereof (the “MSGN Letter Agreement”) by and among you and MSG
Networks Inc. (“MSGN”). Pursuant to the MSGN Letter Agreement, upon a Spin
Termination MSGN will not be obligated to increase your compensation in
accordance with your employment agreement with MSGN. Accordingly, upon a Spin
Termination, Paragraph 2 of Annex B of your Employment Agreement shall not
apply.

 

MADISON SQUARE GARDEN SPORTS CORP.

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

TEL 212-465-4111



--------------------------------------------------------------------------------

Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its terms. The following provisions of
the Employment Agreement shall be incorporated into, and be effective mutatis
mutandis with respect to, this letter as if set forth herein in their entirety:
Paragraphs 18, 19 and 20. This letter reflects the entire understanding and
agreement of you and the Company with respect to the subject matter hereof and
supersedes all prior understandings or agreements relating thereto. This
agreement may be executed in several counterparts (including, without
limitation, by facsimile, PDF or electronic transmission), each of which will be
deemed an original, and such counterparts will constitute one and the same
instrument.

Please sign below to indicate your agreement and acknowledgement to the terms
and conditions of this letter, which will become a binding agreement upon our
receipt.

*            *             *

 

2



--------------------------------------------------------------------------------

Sincerely, Madison Square Garden Sports Corp. By:  

/s/ Andrew Lustgarten

Name:   Andrew Lustgarten Title:   President and Chief Executive Officer

 

Accepted and Agreed:

/s/ Lawrence J. Burian

Lawrence J. Burian

Date: June 19, 2020

[Signature Page]